GREENBERG, Circuit Judge,
concurring in part and dissenting in part:
I agree with much of the majority opinion and in particular with its central point that the blanket practice of requiring a release as a condition for admission into the ARD program is invalid. But I dissent from its disposition, as I believe that the ease should be remanded to give the appellees the opportunity to establish that the release-dismissal agreement was justified either on the ground that Ms. Cain’s claim was frivolous, regardless of the state of the district attorney’s knowledge when the agreement was made, or on some other ground predicated upon other factors demonstrating that enforcement of *384the agreement would further a valid public interest.
I believe that ordinary contract principles and simple fairness require the remand I envision. The appellants, though challenging the validity of the agreement, cannot deny that Ms. Cain received from it the benefit of being accepted into the ARD program, which was the outcome she sought of the criminal proceeding. Accordingly, the appellants are in a position similar to that of parties to a contract who, if they seek its rescission, usually are required to return the benefits they received from the agreement. This principle is hardly new, for as long ago as 1886 the Court of Errors and Appeals of New Jersey was able to say that “[i]t is a well-settled principle of law and equity that a party cannot rescind a contract by his own will, and at the same time keep possession of the consideration, in whole or in part, which he has received under it.” Doughten v. Camden Bldg. & Loan Ass’n, 7 A. 479, 480 (1886). But the appellants cannot offer to return the benefit Ms. Cain received from the contract because she is dead and the prosecution cannot be reinstituted. In these circumstances, the appellees should be permitted to justify the release-dismissal agreement on grounds alternative to the blanket policy.
In reaching this conclusion, I have not overlooked the fact that if the appellees now establish that the agreement was valid, they will be relying on a justification identified after Ms. Cain and the district attorney agreed to it. But there is nothing unusual in permitting an after-the-fact inquiry into whether a public official’s actions, which were in fact based on an improper predicate, could have been justified for other reasons and therefore validated. See Nix v. Williams, 467 U.S. 431, 104 S.Ct. 2501, 81 L.Ed.2d 377. (1984); Mt. Healthy City School Dist. v. Doyle, 429 U.S. 274, 97 S.Ct. 568, 50 L.Ed.2d 471 (1977). In Nix v. Williams and Mt. Healthy v. Doyle this form of inquiry was undertaken even though the person challenging the public official’s conduct had not asked the official to engage in that conduct. Here, the after-the-fact inquiry is even more appropriate because Ms. Cain initiated the proceedings which led to the release-dismissal agreement. Indeed, in my view, the Nix v. Williams and Mt. Healthy v. Doyle principle in itself requires the remand I would order.
The majority had no need to consider whether Ms. Cain entered into the transaction voluntarily. My position requires me to face this issue, although in consideration of the procedural posture of the case, I see no need to write on this issue at length.1 I simply note that I would hold that on the record here there are no disputed facts which could permit a holding that the agreement was not voluntary. The record shows that Ms. Cain entered into the release-dismissal agreement without coercion as the product of a deliberate and informed decision. Furthermore, her attorney gave her a detailed explanation that if she signed the agreement she .would be prohibited forever from suing the officers named in it. Indeed, her attorney went so far as to read the release to her out loud. It also is undisputed that Ms. Cain was an intelligent woman, fluent in English and experienced in criminal matters, and that she had months to consider whether to sign a release.
Circuit Judge ALITO joins in this opinion.

. Of course, the mere fact that unless Ms. Cain signed the release she faced prosecution did not render the agreement involuntary. Town of Newton v. Rumery, 480 U.S. 386, 393, 107 S.Ct. 1187, 1192, 94 L.Ed.2d 405 (1989).